Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s amendment filed 18 Feb 2021.
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
The 35 USC 103 rejections are withdrawn in view of applicant’s amendment.
Claims 1-4, 8, 10-13, 17 and 19-21 are presented for examination. Claims 1, 8, 10, 17, 19 and 21 are currently amended. Claims 5-7, 9, 14-16 and 18 have been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Randolph Calhoune on 20 April 2021.
The application has been amended as follows: 
(Previously Presented) A system to determine an upgrade path for an application service associated with a container-orchestration system and a volume mounted within a container comprising an operator object and an associated service object, comprising: 
a container-orchestration system server including a processor and instructions adapted to: 
(i) trigger, by the operator object deployed as a controller for the application service, an upgrade process, 

(1) a subsequent application service version to which it is possible to upgrade from the application service version of the entry, and 
(2) a Boolean value indicating if an additional task needs to be performed in connection with the upgrade process, and 
(iii) automatically execute a breadth-first search algorithm on the tree structure to determine the upgrade path from a source version to a target version for the application service.

(Original) The system of claim 1, wherein the container-orchestration system is further adapted to: 
(iv) automatically upgrade the application service in accordance with the determined upgrade path.

(Original) The system of claim 1, wherein the application service is associated with a backing service instance.

(Original) The system of claim 3, wherein the application service is associated with at least one of: (i) a database service, (ii) an outbound email service, (iii) a simple storage service, and (iv) a social networking service.

(Cancelled)

(Cancelled)

(Cancelled)

(Currently Amended) The system of claim [[7]]1, wherein the subsequent application service version to which it is possible to upgrade from the application service version in each tuple in the configmap comprises a target version identifier.

(Cancelled)

(Previously Presented) A method to determine an upgrade path for an application associated with a container-orchestration system and a volume mounted within a container comprising an operator object and an associated service object, comprising: 
triggering, by a container-orchestration system server in connection with an operator object deployed as a controller for the application service, an upgrade process; 
in response to the trigger, accessing a dictionary type data structure uncoupled from the application service and comprising a configmap, within the volume, that defines a tree structure, the configmap including entries for each of a plurality of application service versions, each entry having an array with a set of tuples, each tuple containing only:
(1) a subsequent application service version to which it is possible to upgrade from the application service version of the entry, and 

automatically executing a breadth-first search algorithm on the tree structure to determine the upgrade path from a source version to a target version for the application service.

(Original) The method of claim 10, further comprising: 
automatically upgrading the application service in accordance with the determined upgrade path.

(Original) The method of claim 10, wherein the application service is associated with a backing service instance.

(Original) The method of claim 12, wherein the application service is associated with at least one of: (i) a database service, (ii) an outbound email service, (iii) a simple storage service, and (iv) a social networking service.

(Cancelled)

(Cancelled)

(Cancelled)

(Currently Amended) The method of claim [[16]]10, wherein the subsequent application service version to which it is possible to upgrade from the application service version in each tuple in the configmap comprises a target version identifier.

(Cancelled)

(Previously Presented) A non-transitory, computer-readable medium storing program code, the program code executable by a computer processor to cause the processor to perform a method to determine an upgrade path for an application associated with a container-orchestration system and a volume mounted within a container comprising an operator object and an associated service object, the method comprising: 
triggering, by a container-orchestration system server in connection with an operator object deployed as a controller for the application service, an upgrade process; 
in response to the trigger, accessing a dictionary type data structure uncoupled from the application service and comprising a configmap, within the volume, that defines a tree structure, the configmap including entries for each of a plurality of application service versions, each entry having an array with a set of tuples, each tuple containing only: 
(1) a subsequent application service version to which it is possible to upgrade from the application service version of the entry, and 
(2) a Boolean value indicating if an additional task needs to be performed in connection with the upgrade process; 
automatically executing a breadth-first search algorithm on the tree structure to determine the upgrade path from a source version to a target version for the application service; and 
automatically upgrading the application service in accordance with the determined upgrade path.

(Original) The medium of claim 19, wherein the application service is associated with a backing service instance representing at least one of: (i) a database service, (ii) an outbound email service, (iii) a simple storage service, and (iv) a social networking service.

(Previously Presented) The medium of claim 20, wherein the subsequent application service version to which it is possible to upgrade from the application service version of the entry in each tuple in the configmap comprises a target version identifier.

--- END OF EXAMINER’S AMENDMENT ---

Allowable Subject Matter
Claims 1-4, 8, 10-13, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not teach or suggest the limitations “in response to the trigger, access a dictionary type data structure uncoupled from the application service and comprising a configmap, within the volume that defines a tree structure, the configmap including entries for each of a plurality of application service versions, each entry having an array with a set of tuples, each tuple containing only: (1) a subsequent application service version to which it is possible to upgrade from the application service version of the entry, and (2) a Boolean value indicating if an additional task needs to be performed in connection with the upgrade process” as recited by independent claim 1, with substantially similar limitation in independent claims 10 and 19, when considered in combination with the other limitations in the claims. The closest prior art is a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

                                                                                                                                                                                                     /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194